

114 S2858 IS: Prescription Drug and Health Improvement Act of 2016
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2858IN THE SENATE OF THE UNITED STATESApril 27, 2016Mr. Franken (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part D of title XVIII of the Social Security Act to require the Secretary of Health and
			 Human Services to negotiate for lower prices for Medicare prescription
			 drugs.
	
 1.Short titleThis Act may be cited as the Prescription Drug and Health Improvement Act of 2016.
		2.Negotiating fair
			 prices for Medicare prescription drugs
			(a)Negotiating
			 fair prices
				(1)In
 generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and by inserting the following:
					
						(i)Negotiating fair  prices with manufacturers
 (1)In generalNotwithstanding any other provision of law, in furtherance of the goals of providing quality care and containing costs under this part, the Secretary shall, with respect to applicable covered part D drugs, and may, with respect to other covered part D drugs, negotiate, as appropriate (in a manner which may be similar to Federal entities), with pharmaceutical manufacturers the prices (which may include discounts, rebates, and other price concessions) that may be charged to PDP sponsors and MA organizations for such drugs for part D eligible individuals who are enrolled in a prescription drug plan or in an MA–PD plan.
 (2)Applicable covered part D drug definedFor purposes of this subsection, the term applicable covered part D drug means a covered part D drug that the Secretary determines to be appropriate for negotiation under paragraph (1) based on one or more of the following factors as applied to such drug:
 (A)Spending on a per beneficiary basis. (B)Spending under this title.
 (C)Unit cost increases over the preceding years. (D)Initial launch price.
 (E)Any other criteria determined by the Secretary.. (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall first apply to negotiations and prices for plan years beginning on January 1, 2018.
				(b)Biannual
			 reports to Congress
 (1)In generalNot later than 3 years after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of Health and Human Services shall submit to Congress a report on the following:
 (A)The negotiations conducted by the Secretary under section 1860D–11(i) of the Social Security Act (42 U.S.C. 1395w–111(i)), as amended by subsection (a), including a description of how such negotiations are achieving lower prices for covered part D drugs (as defined in section 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e))) for Medicare beneficiaries.
 (B)Data on spending under part D of the Medicare program on covered part D drugs, including data on covered part D drugs with—
 (i)high spending on a per beneficiary basis; (ii)high spending for the program overall; and
 (iii)high unit cost increases over the past five years. (C)A list of the covered part D drugs with no therapeutic substitute and data on spending under part D of the Medicare program on such drugs.
 (2)Public availability of reportThe Secretary of Health and Human Services shall publish on the Internet website of the Centers for Medicare & Medicaid Services a copy of each report submitted under paragraph (1).